Title: To Thomas Jefferson from Benjamin Williams, 20 December 1807
From: Williams, Benjamin
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Executive Department N. CarolinaRaleigh 20th. Decem. 1807.
                        
                        In compliance with a Resolution of the General Assembly; entered into at its late Session I have the honor to
                            transmit you the enclosed Address; and to tender you the Assurances of the high respect & consideration with which I
                            have the 
                  honor to be your Most Obt. Sevt.
                        
                            B Williams
                            
                        
                    